DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raycheck et al. WO 2012/149238
As to claim 1, Raycheck teaches a disposable absorbent article 20 comprising:
a chassis 22 comprising a topsheet 24, a backsheet 26, and an absorbent core 28 disposed between the topsheet 24 and backsheet 26 (page 7, lines 1-4);

a first waist region 36 having a first waist edge 14, a second waist region 38 having a second waist edge 14, a crotch region 37 disposed between the first 12 and second 14 waist regions (Figure 1), and a first longitudinal edge at 12 and a second longitudinal edge at 12 (Figure 1; page 6, lines 11-26);

a chassis periphery defined by the first and second waist edges and the first and second longitudinal edges (page 6; line 23) and

an elasticized component 77 disposed in a leg gasketing system 70 and comprising an
elasticized region and an outermost edge 75, wherein:
the elasticized region comprises a first elastic member 77 and a second elastic member 78, each extending in a direction of extension (Figures 1-3), and

wherein the first elastic member 77 is disposed between the second elastic member and the outermost edge 75 (Figure 2);

wherein the first elastic member 77 is joined to the elasticized component at both a first
contraction starting point (FCSP) and a first contraction ending point (FCEP) (see annotated Figure 3 below) and has a first contraction region extending between the first contraction starting point and the first contraction ending point;

and the second elastic member 78 is joined to the elasticized component at both a second contraction starting point (SCSP) and a second contraction ending point (SCEP) and has a second contraction region extending between the second contraction starting point and the second contraction ending point (Figure 3); and

wherein the first contraction starting point is disposed on a first axis that is substantially perpendicular to the direction of extension and the second contraction starting point is disposed on a second start axis that is substantially perpendicular to the direction of extension; and 
wherein the second start axis is different than the first start axis- where the examiner has annotated Figure 3 below and the FCSP is on a different longitudinal line than the SCSP. 


    PNG
    media_image1.png
    578
    736
    media_image1.png
    Greyscale


As to claim 2, Sauer teaches the first contraction ending point is disposed on a first end axis that is substantially perpendicular to the direction of extension of the elastic members; the second contraction ending point is disposed on a second end axis that is substantially perpendicular to the direction of extension of the elastic members; and wherein the first and second end axes are different (see marked Figure 3). 
As to claim 3, the chassis periphery comprises an hourglass shape (page 6, lines 28-29)


As to claim 9,  the leg gasketing system 70 comprises an inner cuff 71 and an outer cuff 74, wherein the elasticized region encompassing elements 77,78 is disposed in one of the inner cuff or outer cuff.

As to claim 10, the inner cuff 71 comprises the outermost edge 72 of the component.

As to claim 11, the outer cuff 74 comprises the outermost edge 75 of the component.

As to claim 12, Raycheck teaches the leg gasketing system 70 comprises a web of material (page 11, lines 1-5); the inner cuff 71 comprises an inner cuff folded edge 72 and an inner cuff material edge 73; and the outer cuff 74 comprises an outer cuff folded edge 75 and an outer cuff material edge 76 such that the web of material is folded laterally inward to form the outer cuff folded edge 75 and folded laterally outward to form the inner cuff material edge 73 (Figure 3; page 11, lines 6-15), and
wherein the leg gasketing system 70 extends from the first waist edge to the second waist edge and is joined to the topsheet and/or backsheet between the inner cuff folded edge and the outer cuff folded edge in the crotch region (Figure 3; page 11, lines 15-22).

As to claim 13, the outermost edge 75 of the component is disposed outboard the first longitudinal edge – as shown in Figure 3 where the outermost edge 75 is outboard the longitudinal edge of the backsheet  24 (Figure 3).

As to claim 14, Raycheck teaches a disposable absorbent article 20 comprising:
a chassis 22 comprising a topsheet 24, a backsheet 26, and an absorbent core 28 disposed between the topsheet 24 and backsheet 26 (page 7, lines 1-4);

a first waist region 36 having a first waist edge 14, a second waist region 38 having a second waist edge 14, a crotch region 37 disposed between the first 12 and second 14 waist regions (Figure 1), and a first longitudinal edge at 12 and a second longitudinal edge at 12 (Figure 1; page 6, lines 11-26);

an elasticized component 77 disposed in a leg gasketing system 70 and comprising an
elasticized region and an outermost edge, wherein:
the elasticized region comprises a first elastic member 77 and a second elastic member 78,
wherein the first elastic member 77 is disposed between the second elastic member and the outermost edge;

wherein the first elastic member 77 is joined to the elasticized region at both a first
contraction starting point (FCSP) and a first contraction ending point (FCEP) (see annotated Figure 3 below) and has a first contraction region extending between the first contraction starting point and the first contraction ending point;

and the second elastic member 78 is joined to the elasticized region at both a second
contraction starting point (SCSP) and a second contraction ending point (SCEP) and has a second contraction region extending between the second contraction starting point and the second contraction ending point (Figure 3); and

wherein the first contraction region differs from the second contraction region by one
of the group consisting of the length of the contraction region, amount of contraction,
bonding material, bond strength, bond dimensions and combinations thereof – where Raycheck teaches the outer leg cuff 74 comprises at least one more elastic member 77 than the inner leg cuff 71 elastic member 78 (page 12, lines 8-10).

As to claim 15, the leg gasketing system 70 comprises an inner cuff 71 and an outer cuff 74, wherein the elasticized region is disposed in one of the inner cuff or the outer cuff (Figures 2 and 3; page 10, lines 26-30).

As to claim 16,  the outermost edge 75 is disposed outboard the first longitudinal edge (Figure 3).

As to claim 17, Raycheck teaches the leg gasketing system 70 comprises a web of material (page 11, lines 1-5); the inner cuff 71 comprises an inner cuff folded edge 72 and an inner cuff material edge 73; and the outer cuff 74 comprises an outer cuff folded edge 75 and an outer cuff material edge 76 such that the web of material is folded laterally
inward to form the outer cuff folded edge 75 and folded laterally outward to form the inner cuff material edge 73 (Figure 3; page 11, lines 6-15), and

wherein the leg gasketing system 70 extends from the first waist edge to the second waist edge and is joined to the topsheet and/or backsheet between the inner cuff folded edge and the outer cuff folded edge in the crotch region (Figure 3; page 11, lines 15-22).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. WO 2012/149238 as applied to claims 1 and 14.

As to claims 4 and 5, Raycheck is silent as to the angles with respect to the initial and terminating intersection points of the elastic components.  Raycheck does teaches strategically positioning the elastic members 77, 78 to create regions of contraction that vary in amplitude and frequency and vary8ing the spacing such that a variety of garment-like preferences are achieved (page 13, lines 23-30).  One having ordinary skill in the art would be able to determine through routine experimentation the angles and configuration of the elastic elements in the elasticized component needed to provide an optimum fit and seal about the body of a wearer. 

As to claims 6, 7, 18 and 19, Raycheck teaches the present invention substantially as claimed.  Ray does not teach the first elastic member has an unattached span and the second elastic member is continuously joined to the elasticized component. Raycheck also does not specifically teach a first and second strain. However Raycheck teaches strategically positioning the elastics 77 and 78 to create regions of contraction that vary in amplitude and frequency.  Additionally, Raycheck teaches the elastic members 77 and 78 can be spaced evenly or irregular to create contracted region of uniform or changing aptitude and frequency in the outer leg cuff 74 and the inner leg cuff 71 such that a variety of garment-like preferences are achieved.  (page 13 lines 23-30)(corresponding to first and second elastic members; col. 10, lines 29-363 and col. 12, lines 13-30).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the elastic attachments to have continuous and discontinuous attachments and have a difference in strain between the first and second elastics.in order to provide the desired elongation and elasticity as needed for an optimum fit and seal. 
As to claims 8 and 20, Raycheck does not specifically teach the elastics are attached by strand coating.  However, the elasticized component of Raycheck does comprise elastic strands 77, 78 as in the structure of the present invention.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781